      Case 4:19-cv-05007-SMJ     ECF No. 63   filed 05/15/20   PageID.358 Page 1 of 3




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                   May 15, 2020
                                                                         SEAN F. MCAVOY, CLERK
3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JASON MARK HART,                          No. 4:19-cv-05007-SMJ
5
                              Plaintiff,       ORDER DENYING RENEWED
6                                              MOTIONS FOR DEFAULT
                 v.                            JUDGMENT
7
     DR. DANIEL VARNELL, DR.
8    PATRICIA ZIESLER, CMHPM
     CRYSTAL CONTRERAS, DR. MARY
9    PETERSON, DR. ERIC RAINEY-
     GIBSON, DR. BRUCE GAGE, DR.
10   ROD PETERSON, DR. KARIE
     RAINER, and JOHN OR JANE DOES,
11
                              Defendants.
12

13         Before the Court, without oral argument, are pro se Plaintiff Jason Mark

14   Hart’s “Affidavit of Default Judgment,” ECF No. 60, and “Motion to Supplement

15   Construed Default Judg[]ment Motion,” ECF No. 62. In the first motion, ECF

16   No. 60, Plaintiff again moves for default judgment against Defendant Daniel

17   Varnell, M.D., a request the Court earlier denied. See ECF Nos. 57, 60. In the

18   second motion, the Court understands Plaintiff wishes to include allegations that

19   Dr. Varnell is attempting to evade service. See ECF No. 62 at 3. Plaintiff also

20   attaches what appear to be his own mental health records, though it is not clear




     ORDER DENYING RENEWED MOTIONS FOR DEFAULT JUDGMENT – 1
         Case 4:19-cv-05007-SMJ   ECF No. 63    filed 05/15/20   PageID.359 Page 2 of 3




1    what purpose Plaintiff intended for these records to serve. See id. at 4–6.

2           Default judgment by the Clerk is only available “against a defendant who

3    has been defaulted for not appearing” under Rule 55(a). Fed. R. Civ. P. 55(b).

4    Further, default judgment is not available as to a defendant who has not been

5    served. See Fed. R. Civ. P. 55(a)–(b); see also Hicks v. Kuula, No. 05-5137 FDB,

6    2005 WL 8173059, at *1 (W.D. Wash. Aug. 3, 2005) (“It is axiomatic that service

7    of process must be effective under the Federal Rules of Civil Procedure before a

8    default or a default judgment may be entered against a defendant.”).

9           Plaintiff has still not sought entry of default as to Dr. Varnell, and Dr.

10   Varnell still has not been served in this matter. Though Plaintiff appears to allege

11   Dr. Varnell is evading service, he includes no facts in support of that claim, and

12   the Court has not received any indication to that effect from the U.S. Marshals

13   Service, who is presently attempting to serve Dr. Varnell.1 See ECF No. 47. Entry

14   of default or default judgment are therefore inappropriate at this time. See Fed. R.

15
     1
       Furthermore, “before a default can be entered, the Court must have jurisdiction
16   over the party against whom default judgment is sought, which also means that
     party must have been effectively served with process.” Wood v. Santa Barbara
17   Chamber of Commerce, Inc., 507 F. Supp. 1128, 1145 (D. Nev. 1980) (citations
     omitted). That a defendant is evading service does not excuse this requirement,
18   though it may permit the plaintiff to effect service through alternative means. See
     Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (holding due
19   process requires “notice reasonably calculated, under all the circumstances, to
     apprise interested parties of the pendency of the action and afford them an
20   opportunity to present their objections”); see also Fed. R. Civ. P. 4(e) (describing
     permitted methods of service within judicial district of United States).


     ORDER DENYING RENEWED MOTIONS FOR DEFAULT JUDGMENT – 2
       Case 4:19-cv-05007-SMJ     ECF No. 63    filed 05/15/20   PageID.360 Page 3 of 3




1    Civ. P. 55(a).

2          Accordingly, IT IS HEREBY ORDERED:

3              Plaintiff’s “Affidavit of Default Judgment,” ECF No. 60, and “Motion

4              to Supplement Construed Default Judg[]ment Motion,” ECF No. 62, are

5              DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

7    and provide a copy to pro se Plaintiff and all counsel.

8          DATED this 15th day of May 2020.

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING RENEWED MOTIONS FOR DEFAULT JUDGMENT – 3
